DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 4, 5, 11, and 12, drawn to “A machine tool machining a workpiece while moving a tool and the workpiece relative to each other”) in the reply filed on 5/10/2022 is acknowledged.
Claims 1, 3, 9, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 5/10/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“temperature adjusting means” in claim 4.
It is noted that claim 4 recites therein, “temperature adjusting means.”  Claim 4 also  recites though, “a temperature sensor detecting the ambient temperature; an air suction device sucking air out of the machining area; and a controller controlling, in accordance with the temperature detected by the temperature sensor, a sucking operation of the air suction device so that air is sucked out of the machining area…”  Noting this, the recitations of the temperature sensor, the air suction device, and the controller are recitations of sufficient structure, material, or acts to entirely perform the claimed function of “temperature adjusting.”  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 5 is objected to because of the following informalities:  On line 3 of the claim, “the” should be inserted before “maximum sucking quantity”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 3-4 of claim 5 state, “when the temperature detecting by the temperature sensor is equal to or higher than a second temperature.”  This limitation is viewed to be vague and indefinite, because by setting forth “a second temperature” without having previously set forth a first temperature in claim 5, or in claim 4 on which claim 5 directly depends, it is unclear if the unclaimed first temperature is implicitly required.  
Lines 5-6 of claim 11 state, “when the temperature detecting by the temperature sensor is equal to or higher than a third temperature.”  This limitation is viewed to be vague and indefinite, because by setting forth “a third temperature” without having previously set forth a first temperature and a second temperature in claim 11, or in claim 4 on which claim 11 directly depends, it is unclear if the unclaimed first and second temperatures are implicitly required.  
Lines 5-6 of claim 12 state, “when the temperature detecting by the temperature sensor is equal to or higher than a third temperature.”  This limitation is viewed to be vague and indefinite, because the “third temperature” is only one of two temperatures that have been previously set forth, noting that Applicant set forth “a second temperature” in claim 5, line 4 but did not set forth a first temperature in any of claims 4, 5, or 12.  As such, it is unclear if the unclaimed first temperature is implicitly required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakaoka (Japan Publication No. JPS62203736A).  
Please note that Wakaoka was cited on the IDS filed on 10/6/2020.  Please also note that an EPO Machine Translation of Wakaoka is cited below.  That EPO Machine Translation has been provided with this Office Action.  
Claim 4:  Figure 1 of Wakaoka shows a machine tool comprising a tool and a workpiece.  As to the tool, it is mounted on a tool spindle (5).  With regards to the workpiece, it is mounted on a table (3) and a saddle (2).  Please note that the saddle (2) is displaceable along a Z-axis, whereas the table (3) is displaceable along an X-axis [EPO Machine Translation, page 1, lines 28-32].  Due to these movements, the workpiece is able to be machined while the tool and the workpiece are moved relative to each other.  
	With regards to the structure of the machine tool, it comprises a cover (8) that separates the outside from a machining area in which the workpiece is machined.  The machine tool further comprises a temperature adjusting means, which is used in the machining of the workpiece to adjust an ambient temperature of the machining area.  
	As to the temperature adjusting means, it comprises two sets of temperature sensors.  A first of the two sets of temperature sensors includes temperature sensors 9 and 10, while a second of the two sets of temperature sensors includes temperature sensors 13 and 14.  It is noted that the first of the two sets of temperature sensors (9, 10) detects the ambient temperature of the machining area, while the second of the two sets of temperature sensors (13, 14) detects the temperature of the outside air [EPO Machine Translation, page 1, lines 9-14].
	The temperature adjusting means further comprises an air suction device (12) in the form of a fan for the sucking and discharging of air inside the cover (8) [EPO Machine Translation, page 1, lines 7-14].  Stated otherwise, the air suction device (12) provides for sucking air out of the machining area.
	In addition to the air suction device (12) and two sets of temperature sensors (9, 10; 13, 14), the temperature adjusting means has a controller.  As to the controller, it includes, for example, but is not limited to, a series of circuits (16, 19, 20, 21, 23, 25), an amplifier (15), a plurality of inverters (24, 26).  The controller has been enclosed in the box shown on the following page in annotated Figure 3.  

    PNG
    media_image1.png
    656
    940
    media_image1.png
    Greyscale

	In use, the controller controls, in accordance with the ambient temperature detected by the first of the two sets of temperature sensors (9, 10) and the outside air temperature detected by the second of the two sets of temperature sensors (13, 14), a sucking operation of the air suction device (12) so that air is sucked out of the machining area.  This will now be explained.  Initially, the first of the two sets of temperature sensors (9, 10) detect ambient temperature whereas the second of the two sets of temperature sensors (13, 14) detect outside air temperature.  
Depending upon whether a value of the difference between average ambient temperature and average outside air temperature is positive, negative, or zero, dictates how the controller’s comparison calculation circuit (21) and comparison circuit (23) proceed.  When the value is positive, e.g. when the average ambient temperature (the temperature inside the cover 8) is higher than the average outside temperature, the comparison circuit (23) commands the air suction device (12) to run an exhaust operation [EPO Machine Translation, page 1, lines 22-27].  In running the exhaust operation with the air suction device (12), said air suction device (12) has been controlled by the controller’s comparison circuit (23) to suck air out of the machining area.  Therefore, in accordance with the ambient temperature detected by the first of the two sets of temperature sensors (9, 10) and the outside air temperature detected by the second of the two sets of temperature sensors (13, 14), the controller of Wakaoka controls said air suction device (12) via, for example, the comparison circuit (23), so that air is sucked out of the machining area.  
	The controller further controls the sucking operation such that the sucking operation of the air suction device (12) is sucked out at maximum sucking quantity by the air suction device (12) for a predetermined period of time.  With respect to the maximum sucking quantity, it is noted that the air is sucked at the maximum quantity necessary to minimize the temperature difference the ambient temperature and the outside air temperature.  Additionally/Alternatively, it is noted that the air suction device (12) is further capable of being run in an intake mode, noting that it can rotate both forward and in reverse  [EPO Machine Translation, page 2, lines 8-9].  Noting this, when the air suction device (12) is running an intake operation, the air suction device (12) is not sucking air out of the machining area.  In other words, it (12) is being controlled by the controller so as to provide minimum sucking quantity.  However, when the air suction device (12) is running the aforedescribed exhaust operation, which is the opposite of the intake operation, it (12) is sucking air out of the machining area, and in doing so, is being controlled by the controller so as to provide maximum sucking quantity.
	Next, as can be seen in Figure 1, the air suction device (12) is an element of the cover (8).  Figures 1 and 2 of Wakaoka show the air suction device (12) being attached to a window (8b) of the cover (8).  Please be advised that Wakaoka advises that the cover (8) is used during both cutting and non-cutting [EPO Machine Translation, page 3, lines 4-6].  Noting this, at a time when machining of the workpiece is finished, should the value of the difference between the average ambient temperature and the average outside air temperature be found to be positive, the controller will proceed to command the air suction device (12) to start the running of the exhaust operation for a predetermined period of time.  Be advised that the air suction device (12) is disclosed as being run for a certain period of time (and thus predetermined) by a timer that is provided in an operating circuit [EPO Machine Translation, page 2, line 55 – page 3, line 2].  Based on the foregoing, the controller is configured such that it is capable of controlling the sucking operation of the air suction device (12) for a predetermined period of time starting from a time when machining of the workpiece is finished.  
	Lastly, noting again that the controller controls said sucking operation such that the sucking operation of the air suction device (12) is sucked out at maximum sucking quantity for the predetermined period of time, disclosure is provided by Wakaoka on “the controller controlling the sucking operation of the air suction device [12] such that air is sucked out at maximum sucking quantity by the air suction device for a predetermined period of time starting from a time when machining of the workpiece is finished.”  

Claim 5:  Regarding the average ambient temperature, it is a first temperature.  In contrast, the average outside air temperature is a second temperature.  Noting this, depending upon whether the value of the difference between the average ambient temperature and the average outside air temperature is positive, negative, or zero, dictates how the controller’s comparison calculation circuit (21) and comparison circuit (23) proceed.  When the value is found to be positive or zero, the comparison circuit (23) commands the air suction device (12) to run an exhaust operation [EPO Machine Translation, page 1, lines 22-27].  (Note, when the average ambient temperature (the temperature inside the cover 8) is higher than the average outside temperature, the value is positive.  However when the average ambient temperature (the temperature inside the cover 8) is equal to the average outside temperature, the value is zero).  
Therefore, the controller controls the sucking operation of the air suction device (12) such that air is sucked out at the maximum sucking quantity by the air suction device (12) when the average ambient temperature detected by the first of the two sets of temperature sensors (9, 10) is equal to or higher than the second temperature, which again is the average outside air temperature detected by the second of the two sets of temperature sensors (13, 14).

Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten (without broadening) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722

                                                                                                                                                                                              /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722